Exhibit 10.2

Confidential

AMENDMENT – NUMBER ONE

AGREEMENT

This Amendment Number One (this “Amendment 1”) is effective as of July 2, 2009
by and between Antigenics Inc., a Delaware corporation, having its principle
place of business at 3 Forbes Road, Lexington, Massachusetts 02421, USA (the
“Company”) and Shalini Sharp (the “Executive”). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement (defined
below).

WITNESSETH

WHEREAS, the parties have entered into an Agreement effective as February 20,
2007 setting forth employment terms (the “Agreement”); and

WHEREAS, the parties now wish to amend the Agreement to reflect certain changes
in the Company’s Executive Change in Control Plan as set forth herein;

NOW, THEREFORE, the parties agree as follows:

 

  1. Section 5(g)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(i) If a Change of Control occurs on the date of such Change in Control,
fifty-percent (50%) of any stock options or shares of restricted stock of the
Company previously granted or issued to the Executive that are outstanding and
unvested as of the date of the Change in Control shall become vested,
exercisable and, in the case of shares of restricted stock, no longer subject to
forfeiture, provided that the Executive is employed by the Company on the date
of such Change in Control.

 

  2. Section 5(g)(ii) of the Agreement is hereby deleted in its entirety and
replaced with the following:

(ii) If a Change of Control occurs and within eighteen (18) months following
such Change of Control, the Company terminates the Executive’s employment other
than for Cause, or the Executive terminates his/her employment as a result of a
Compensation Reduction or for Good Reason (as defined herein), then, in lieu of
any payments to or on behalf of the Executive under Section 5(d) or 5(e) or
5(f)(ii) hereof, the Company shall pay to the Executive in one lump sum an
amount equal to (A) eighteen (18) months Base Salary at the rate in effect on
the date of termination, plus (B) 150% of the higher of (x) the Executive’s
target incentive bonus under the Executive Incentive Plan for the year in which
the Executive’s employment is terminated or (y) the actual incentive bonus paid
to the Executive, if any, under the Executive Incentive Plan for the last full
fiscal year preceding the year in which the Executive’s



--------------------------------------------------------------------------------

employment is terminated; and shall also, until the conclusion of a period of
eighteen (18) months following the date of termination, pay the full premium
cost of the Executive’s participation in the Company’s group medical and dental
insurance plans, provided that the Executive is entitled to continue such
participation under applicable law and plan terms. In addition, any
(I) outstanding unvested options granted or issued to the Executive as of the
date of the Change in Control shall become vested and shall be exercisable for
ninety (90) days following termination of the Executive’s employment and (II)
shares of unvested restricted stock of the Company granted or issued to the
Executive as of the date of the Change in Control shall become vested and no
longer subject to forfeiture. The Company will also provide the Executive with
an outplacement assistance benefit in the form of a lump-sum payment of $15,000
plus an additional lump-sum payment in an amount sufficient, after giving effect
to all federal, state and other taxes with respect to such additional payment,
to make Executive whole for all taxes (including withholding taxes) on such
outplacement assistance benefit.

 

  3. The parties acknowledge and agree that, except as set forth in this
Amendment 1, the Agreement shall remain in full force and effect.

 

  4. This Amendment 1 shall be governed by and construed in accordance with the
laws of the state of New York. irrespective of any conflicts of law principles
thereof.

 

  5. This Amendment 1 may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all of the parties hereto.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

Confidential

IN WITNESS WHEREOF, the parties each have caused this Amendment 1 to be executed
by their respective duly authorized representative as of the date first set
forth above.

 

ANTIGENICS INC., a Delaware corporation

By:

 

/s/ Garo H. Armen

Name:

  Garo H. Armen

Title:

  Chairman and CEO

Executive

By:

 

/s/ Shalini Sharp

Name:

  Shalini Sharp

 

3